The Honorable Jerry Bookout State Senator P.O. Box 415 Jonesboro, AR  72401
Dear Senator Bookout:
This is in response to your letter requesting an opinion from this office regarding a public school teacher's entitlement to sick leave under Act 137 of 1971, as amended by Act 386 of 1975, compiled as Ark. Stat. Ann. §§ 80-1249 — 80-1255 (Repl. 1975). Specifically, you inquired as to whether the total number of sick leave days should be credited to a teacher at the beginning of the year or whether each sick leave day is to be credited only after the completion of the month of service under the teacher's contract.
Ark. Stat. Ann. § 80-1251 provides, inter alia:
    Each school district in the state shall provide sick leave for each of its teachers at a minimum rate of one (1) day per month or major portion thereof that the teacher is contracted, at full pay.  After the effective date [July 28, 1971] of this Act, such leave shall be in force beginning with the first day of the school term which each teacher is employed.
From the language of the statute it is clear that the legislature intended that the total number of sick leave days to which a teacher would be entitled for a year should be credited to the teacher at the beginning of the school year and that a teacher would be entitled to use at any time during the school year any number of credited sick leave days.  This conclusion is further buttressed by the proviso that if a teacher resigns or leaves a teaching position before the end of the school term the district may deduct from the teacher's last pay check compensation for any days of sick leave used in excess of the number of days which the teacher had earned.  See
Ark. Stat. Ann. § 80-1251.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Sam I. Bratton, Jr.
Very truly yours,
BILL CLINTON
BC:SIB/cd